Name: Commission Regulation (EEC) No 2249/85 of 2 August 1985 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: food technology;  accounting;  agricultural policy;  plant product;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31985R2249Commission Regulation (EEC) No 2249/85 of 2 August 1985 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing Official Journal L 210 , 07/08/1985 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 19 P. 0066 Spanish special edition: Chapter 03 Volume 36 P. 0239 Swedish special edition: Chapter 3 Volume 19 P. 0066 Portuguese special edition Chapter 03 Volume 36 P. 0239 *****COMMISSION REGULATION (EEC) No 2249/85 of 2 August 1985 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 19 thereof, Whereas Article 2 (1) and (2) of Commission Regulation No 467/67/EEC (3), as last amended by Regulation (EEC) No 1548/84 (4), fixed the processing costs to be taken into consideration for certain processing stages; whereas, as a result of changes in prices, processing costs for these stages have also changed and these changes should be taken into account; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (1) and (2) of Regulation No 467/67/EEC, '45,00 ECU' is hereby replaced by '47,13 ECU'. Article 2 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1985. For the Commission The President Jacques DELORS (1) OJ No L 166, 25. 6. 1976, p. 1. (2) OJ No L 107, 19. 1. 1984, p. 13. (3) OJ No L 204, 24. 8. 1967, p. 1. (4) OJ No L 148, 5. 6. 1984, p. 16.